Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Stephen Weed on 2/17/2021.

The application has been amended as follows: 

1. (Currently Amended) A network differentiation method, comprising: 
acquiring first network attribute information about a first network and second network attribute information about a second network; and 
differentiating the first network from the second network in accordance with attribute information of a same type and different values in the first network attribute information and the second network attribute information, 
wherein the first network attribute information comprises at least one of a first network identity, a first radio access type, or a first service location area, and 

wherein the differentiating the first network from the second network in accordance with the attribute information of the same type and different values in the first network attribute information and the second network attribute information comprises: 
when the first radio access type is different from the second radio access type, differentiating the first network from the second network in accordance with the first radio access type and the second radio access type,
wherein subsequent to differentiating the first network from the second network, the network differentiation method further comprises:
 configuring subscriber server storage information about a User Equipment (UE) in accordance with whether the UE is allowed to access to the first network or the second network, the first network attribute information and the second network attribute information, 
wherein the subscriber server storage information comprises a network identity list of networks to which the UE is allowed to access, an access restriction list of radio access types to which the UE is restricted to access and a regionally restricted service list of service location areas to which the UE is restricted to access, and the network identity list of networks to which the UE is allowed to access comprises a network identity list of equivalent Public Land Mobile Networks (EPLMNs) of a Home PLMN (HPLMN) in registration information about the UE,

when the UE is to access to the first network or the second network, controlling the UE in an idle state to access to the first network or the second network in accordance with the subscriber server storage information,
wherein when the first radio access type is different from the second radio access type, the differentiating the first network from the second network in accordance with the first radio access type and the second radio access type comprises: when the first network identity is the same as the second network identity but the first radio access type is different from the second radio access type, differentiating the first network from the second network in accordance with the first radio access type and the second radio access type. 


4. (Canceled) 


14. (Currently Amended) The network differentiation method according to claim 1, wherein subsequent to controlling the UE in the idle state to access to the first network or the second network, the network differentiation method further comprises: 
determining the first network or the second network to which the UE has currently been accessed in accordance with current location information about the UE; and 



18. (Currently Amended) A network differentiation device, comprising a network differentiation chip, wherein the network differentiation chip comprises a processor, and a memory configured to store therein an instruction,
wherein the processor is configured to execute the instruction in the memory, so as to acquire first network attribute information about a first network and second network attribute information about a second network, and differentiate the first network from the second network in accordance with attribute information of a same type and different values in the first network attribute information and the second network attribute information, 
wherein the first network attribute information comprises at least one of a first network identity, a first radio access type, or a first service location area, and
the second network attribute information comprises at least one of a second network identity, a second radio access type, or a second service location area,
wherein the processor is configured to differentiate the first network from the second network in accordance with the attribute information of the same type and different values in the first network attribute information and the second network attribute information comprises: 
when the first radio access type is different from the second radio access type, the processor is configured to differentiate the first network from the second network in accordance with the first radio access type and the second radio access type,
wherein subsequent to differentiating the first network from the second network, the processor is further configured to execute the instruction in the memory, so as to configure subscriber server storage information about a User Equipment (UE) in accordance with whether the UE is allowed to access to the first network or the second network, the first network attribute information and the second network attribute information, 
wherein the subscriber server storage information comprises a network identity list of networks to which the UE is allowed to access, an access restriction list of radio access types to which the UE is restricted to access and a regionally restricted service list of service location areas to which the UE is restricted to access, and the network identity list of networks to which the UE is allowed to access comprises a network identity list of equivalent Public Land Mobile Networks (EPLMNs) of a Home PLMN (HPLMN) in registration information about the UE,
acquire the subscriber server storage information about the UE; and
when the UE is to access to the first network or the second network, control the UE in an idle state to access to the first network or the second network in accordance with the subscriber server storage information,
wherein when the first radio access type is different from the second radio access type, that the processor is configured to differentiate the first network from the second network in accordance with the first radio access type and the second radio access type comprises: when the first network identity is the same as the second network identity but the first radio access type is different from the second radio access type, that the processor is configured to differentiate the first network from the second network in accordance with the first radio access type and the second radio access type.


24. (Currently Amended) The network differentiation method according to claim 1, wherein the differentiating the first network from the second network in accordance with the attribute information of the same type and different values in the first network attribute information and the second network attribute information further comprises: 
when the first network identity is different from the second network identity, differentiating the first network from the second network in accordance with the first network identity and the second network identity; or 




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of the claims is a “network differentiation method” comprising “differentiating the first network from the second network in accordance with attribute information of a same type and different values in the first network attribute information and the second network attribute information”, and “configuring subscriber server storage information about a User Equipment (UE) in accordance with whether the UE is allowed to access to the first network or the second network, the first network attribute information and the second network attribute Information, wherein the subscriber server storage information comprises a network identity list of networks to which the UE is allowed to access, an access restriction list of radio access types to which the UE is restricted to access and a regionally restricted service list of service location areas to which the UE is restricted to access, and the network identity list of networks to which the UE is allowed to access comprises a network identity list of equivalent Public Land Mobile Networks (EPLMNs) of a Home PLMN (HPLMN) in registration information about the UE; when the UE is to access to the first network or the second network, controlling the UE in an sole state to access to 


The closest prior art to Zhu et al. (Pub. No.: US 20170078926 A1) teaches in Para. 51, 75, FIG. 1a, list of PLMNs and RATs.  RAN node to provide a list of PLMNs as supported by the wireless device 13.  A list of RATs of the CS domain as supported by the wireless device 13.  Location area identifier (LAI), RAN fallback support indication parameter may comprise a list of LAIs supported by the wireless device 13.  Equivalent PLMNs list includes the PLMN ID for the CS domain.  RAN fallback support indication parameter may comprise a list of PLMNs supported by the wireless device 13, a list of RATs supported by the wireless device 13, and a list of LAIs supported by the wireless device 13.  Zhu fails to teach “differentiating the first network from the second network in accordance with attribute information of a same type and different values in the first network attribute information and the second network attribute information”, and “equivalent Public Land Mobile Networks (EPLMNs) of a Home PLMN (HPLMN); and when the UE is to access to the first network or the second network, controlling the UE in an idle state to access to the first network or the second network in accordance with the subscriber server storage information”.  


The closest prior art to Dandra et al. (Pub. No.: US 20150289114 A1) teaches in Para. 53-54, FIGS. 7, 8, Serial No. 1 in the table indicates that the acquired PLMN has .  

.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Allowable Subject Matter
Claims 1, 3, 5, 7, 9-14, 18 and 21-24 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA Y SMITH whose telephone number is (571)270-1826.  The examiner can normally be reached on Monday-Friday, 10:30am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on (571)272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






Joshua Smith  
/J.S./  
2-18-2021  


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477